Case 18-50410 Doc182 Filed 04/22/19 Page 1of4

UNITED STATES BANKRUPTCY COURT
MIDDLE DISTRICT OF NORTH CAROLINA
WINSTON-SALEM DIVISION

In Re: )
)
GREATER CLEVELAND AVENUE ) Case No. 18-50410
CHRISTIAN CHURCH ) Chapter 11
)
Debtor. )
)

 

MOTION BY APEX BANK FOR ORDER IN AID OF CONSUMMATION OF
CHAPTER 11 PLAN

COMES NOW Apex Bank, through counsel, and requests that this Court enter an
order in aid of consummation of the Debtor’s Chapter 11 plan of reorganization and in
support thereof, shows the Court as follows:

I, The Debtor filed for relief under Chapter 11 of the Bankruptcy Code on
April 19, 2018.

2. The Debtor owns and operates a church at 5095 Lansing Drive, Winston-
Salem, North Carolina (the “Church Property”).

3. Apex Bank is the largest creditor in this case, holding a secured claim
against the bankruptcy estate in the amount of $3,300,299.35. Said claim is secured by
the Church Property.

4, The Debtor’s Chapter 11 plan of reorganization (the “Plan”) was
confirmed by an Order of this Court entered on February 22, 2019 [DOC# 158].

5, Pursuant to the terms of the Debtor’s confirmed Plan, on or before the
Effective Date of the Plan — March 9, 2019 -- the Debtor was required to tender to Apex
Bank a deed in lieu of foreclosure, transferring clear, fee simple title to the Church

Property to Apex Bank. Apex Bank was required to hold the deed in lieu in trust and to
Case 18-50410 Doc182 Filed 04/22/19 Page 2 of 4

not record the same prior to March 31, 2019. The Plan additionally required the Debtor
to vacate the Church Property on or before April 30, 2019 and to leave the property in a
“broom cleaned” condition.

6. To date, the Debtor has failed and refused to tender a fully executed deed in
lieu of foreclosure to Apex Bank.

7. On April 2, 2019, after many repeated requests to counsel for the Debtor, the
Debtor delivered to counsel for Apex Bank a deed in lieu, purporting to transfer title to the
Church Property to Apex Bank. The deed in lieu was executed by all nine existing trustees
of the Debtor. However, the signature of one of those trustees, Karen Polite, was not
notarized. As such, the deed in lieu was not properly notarized and, arguably, is insufficient
to transfer good, marketable title to Apex Bank.

8. On April 4, 2019, counsel for Apex Bank advised counsel for the Debtor as
to the deficient (or nonexistent) notarial acknowledgement and counsel advised the
undersigned that the deficiency / omission would be corrected. To date, despite many
inquiries by the undersigned counsel for the Apex Bank, the deficiency / omission in the
deed of lieu has not been corrected; a legally sufficient deed in lieu of foreclosure still has
not been tendered to Apex Bank in contravention of the terms of the Debtor’s confirmed
Plan.

9. The Plan treatment of Apex Bank’s secured claim as outlined is the result of
substantial negotiations between the Debtor and Apex Bank. More specifically, Apex Bank
agreed to permit the Debtor to remain in the Church Property through April 30, 2019 at the
reduced “rental rate” of $13,000.00. In consideration thereof, the Debtor agreed to tender to
Apex Bank a deed in lieu to the Church Property. Apex Bank has honored its commitment

and agreement in this regard, the Debtor has not.
Case 18-50410 Doc182 Filed 04/22/19 Page 3 of 4

WHEREFORE, Apex Bank requests that this Court enter an Order compelling the
Debtor to tender a valid, recordable deed in lieu to Apex Bank, or, in the alternative, that the
Court enter an order transferring title to the Real Property to Apex Bank, and that the Court
grant such other and further relief as this Court deems just and proper.

Respectfully submitted, this the 22" day of April, 2019.

/s/ Daniel C. Bruton

DANIEL C. BRUTON

State Bar No. 22440

Attorney for Apex Bank

BELL, DAVIS & PITT, P.A.

P. O. Box 21029
Winston-Salem, NC 27120-1029
(336) 722-3700
dbruton@belldavispitt.com
Case 18-50410 Doc182 Filed 04/22/19 Page 4 of 4

CERTIFICATE OF SERVICE

 

I hereby certify that the foregoing MOTION BY APEX BANK FOR ORDER IN
AID OF CONSUMMATION OF CHAPTER 11 PLAN was filed electronically in
accordance with the local rules and was therefore served electronically on the entities that
have properly registered for such electronic service by CM/ECF or by mailing a copy of
same by first-class postage prepaid mail as noted as follows:

Served by CM/ECF:

Samantha K. Brumbaugh

Ivey, McClellan, Gatton & Siegmund, LLC
PO Box 3324

Greensboro, NC 27402

William Miller

US Bankruptcy Administrator
101 South Edgeworth Street

Greensboro, NC 27401

This the 22% day of April, 2019.

/s/ Daniel C. Bruton
DANIEL C. BRUTON
